Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 14 claims and claims 1,3-5,7-10 and 13-18 are pending.

Response to Amendment
Applicant's argument, filed on June 27, 2022 has been entered and carefully considered. Claims 1,3-5, 7-10 and 13-18 are amended. Claims 2, 6, 11 and 12 have been canceled and 1,3-5,7-10 and 13-18 are pending. 


Response to Arguments
Applicant's arguments filed on 06/27/2022 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


	
	


	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertain ns. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto Minori (JP 6214503 B2; date filed: Sept. 12, 2014; hereinafter as Minori) in view of MORIMOTO et al. (US 2013/0345517 A1) and further in view of TAKEUCHI (US 20170020377 A1; field Oct. 04, 2016).
Regarding claim 1, Minori teaches an endoscope processor([see in Technical-field section]-an endoscope system) comprising a processor configured to generate a first image captured by first light having a peak wavelength within 415 ± 20 nm([see in section: Background, last two paragraph]- a peak wavelength in the vicinity of 450 to 460), generate a second image captured by second light having a different peak wavelength from the first light, absorbance of the second light by fat being lower than absorbance of the second light by a muscle layer and absorbance of the second light by a biological mucosa([see in pg. 2, third para]- a white light image (hereinafter referred to as a normal image) in which the blood vessel contrast on the mucous membrane surface of the living tissue is increased is displayed on the monitor 18 as a display unit. In the oxygen saturation observation mode, an oxygen saturation image is displayed on the monitor 18. An oxygen saturation image is a measurement light with a specific wavelength band for measuring oxygen saturation. The oxygen saturation of the observation target is measured by irradiating the observation target, and coloring is performed using the value of the oxygen saturation).
 However, Minori does not explicitly  generate a third image captured by third light, absorbance of the third light by the biological mucosa being lower than absorbance of the first light by the biological mucosa, absorbance of the third light by the muscle layer being lower than absorbance of the second light by the muscle layer; generate a display image in which the first image is a B channel, the second image is a G channel, and the third image is an R channel; determine a yellow region in the display image and highlight chroma of the yellow region; and determine a red region in the display image and highlight chroma of the red region.
In an analogous art, MORIMOTO teaches generate a third image captured by third light, absorbance of the third light by the biological mucosa being lower than absorbance of the first light by the biological mucosa, absorbance of the third light by the muscle layer being lower than absorbance of the second light by the muscle layer([para 0074; 0076]- second light source unit 32 illuminates for the purpose of blood vessel enhancement. In FIG. 5, an absorption spectrum of blood hemoglobin is illustrated. An absorbance coefficient .mu.a in blood has dependency to the wavelength, rises abruptly in a wavelength band under 450 nm, and comes to a first peak at a wavelength near to 405 nm. Also, the absorbance coefficient comes to a second peak at a wavelength of 530-560 nm being lower than the first peak. When light of a wavelength with a high absorbance coefficient .mu.a is applied to an object of interest, an image with clearly high contrast between vessels and other tissue can be formed because of characteristically high absorption in the vessels). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of MORIMOTO to the modified system of Minori a light source apparatus and an endoscope system, in which a light amount can be measured only within the light source apparatus in a simplified structure [MORIMOTO; para 0012].
However, the combination of Minori and MORIMOTO don’t exclusively disclose generate a display image in which the first image is a B channel, the second image is a G channel, and the third image is an R channel; determine a yellow region in the display image and highlight chroma of the yellow region; and determine a red region in the display image and highlight chroma of the red region.
In an analogous art TAKEUCHI teaches generate a display image in which the first image is a B channel, the second image is a G channel, and the third image is an R channel; determine a yellow region in the display image and highlight chroma of the yellow region; and determine a red region in the display image and highlight chroma of the red region([claim 1]- a third image pickup device configured to receive the reflected light of a shorter wavelength of the light in the third wavelength band in the normal-observation mode and the fluorescence observation mode, the signal processing apparatus performs signal processing of generating R, G and B color signals from signals inputted to R, G and B channels respectively in the normal-observation mode and the fluorescence observation mode and outputting the R, G and B color signals to a color display apparatus, and the image pickup signal of the first image pickup device is inputted to the R channel, the image pickup signal of the second image pickup device is inputted to the G channel and the image pickup signal of the third image pickup device is inputted to the B channel, respectively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of TAKEUCHI to the modified system of Minori and MORIMOTO a light source apparatus configured to include one light emitting body configured to be able to emit light in a first wavelength band which is radiated onto medicine administered to a living body to thereby emit fluorescence, light in a second wavelength band and light in a third wavelength band, a light guide, an image pickup section configured to include an image pickup device to simultaneously receive the fluorescence and reflected light of the light in the second and third wavelength bands, and a signal processing apparatus configured to generate color display images from an image pickup signal of the fluorescence and second and third image pickup signals acquired from the reflected light of the light in the second and third wavelength bands [ TAKEUCHI; abstract].
Claim 2(canceled).
Regarding claim 3, TAKEUCHI teaches wherein the first light is narrowband light whose wavelength band is narrower than a wavelength band of light used for generation of a white light image ([para 008]- one light emitting body configured to be able to emit light in a first wavelength band which is radiated onto medicine administered to a living body to thereby emit fluorescence, light in a second wavelength band which is visible light having a second wavelength band which is shorter than the first wavelength band).
Regarding claim 4, Minori teaches wherein the second wavelength range including the peak wavelength of the second light is 540 nm± 10 nm([see in section: Background, last two paragraph]- a peak wavelength in the vicinity of 450 to 460).
Regarding claim 5, TAKEUCHI teaches wherein the second light is narrowband light whose wavelength band is narrower than a wavelength band of light used for generation of a white light image ([para 008]- light emitting body configured to be able to emit light in a first wavelength band which is radiated onto medicine administered to a living body to thereby emit fluorescence, light in a second wavelength band which is visible light having a second wavelength band which is shorter than the first wavelength band and light in a third wavelength band which is visible light having a wavelength band which is shorter than the first and second wavelength bands).
Claim 6(canceled). 
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 16 have been met in claim 1.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 17 have been met in claim 1.


Claims 7-10, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Minori  in view of MORIMOTO and TAKEUCHI as applied to claims 1 above and further in view of MORISHITA, KOKI (WO 2013/115323 A1; hereinafter as KOKI) .
Regarding claim 7, the combination of Minori, MORIMOTO and TAKEUCHI don’t exclusively disclose wherein the processor performs at least one of a process of highlighting a  structural component of the first image and a process of highlighting a structural component of the second image.
In an analogous art,  KOKI teaches wherein the processor performs at least one of a process of highlighting a  structural component of the first image and a process of highlighting a structural component of the second image([pg. 1, BACKGROUND-ART section]- narrow-band light observation (NBI) is known in which illumination light with a narrow-band wavelength that is easily absorbed by hemoglobin contained in blood is irradiated to highlight capillaries and the like on the mucosal surface (for example, patents). Reference 1)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of KOKI to the modified system of Minori, MORIMOTO and TAKEUCHI to observe living body by utilizing the difference in optical characteristics between the fat layer and the surrounding tissue, the fat layer region and the surrounding tissue in which relatively more nerves are inherent than the surrounding tissue It is possible to form an optical image that can be distinguished from the region[KOKI; pg. 4, para 11].
Regarding claim 8, KOKI teaches the processor is configured to perform perform at least one of a process of correcting the first image based on the third image  and highlighting a structural component of the corrected first image, and a process of correcting the second image based on the third image and highlighting a structural component of the corrected second image([pg. 8, last para – pg. 9, para 1-3]- the first reflected light only in the first wavelength band within 450 to 500 nm, in which the absorption characteristic of β-carotene is higher than that of hemoglobin, and the absorption characteristic of hemoglobin is higher than that of β-carotene Photographing the second reflected light only in the second wavelength band within 500 to 600 nm separately to obtain a first reflected light image and a second reflected light image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of KOKI to the modified system of Minori and SAITO to observe living body by utilizing the difference in optical characteristics between the fat layer and the surrounding tissue, the fat layer region and the surrounding tissue in which relatively more nerves are inherent than the surrounding tissue It is possible to form an optical image that can be distinguished from the region[KOKI; pg. 4, para 11].
Regarding claim 9, TAKEUCHI teaches wherein the processor is configured to combine a signal corresponding to the structural component into a luminance component in an output ([para 0168; 0101]- a color signal when fluorescence is received and two color signals when reflected light in two wavelength bands is received, that is, a total of three color signals may be outputted to any given channels of the color monitor 5. Thus, by changing a combination between a color signal and a channel of the color monitor 5).
Regarding claim 10, KOKI teaches wherein the processor performs a process of combining a signal corresponding to the structural component into at least one of an R output signal, a G output signal, and a B output signal([see in fig. 3C]- in FIG. 3C, the first filter group F1 includes blue (B1: 450 to 480 nm), green (G1: 550 to 570nm), and red (in the blue, green, and red wavelength bands)).
Claims 11-12(canceled).
Regarding claim 13, KOKI teaches wherein the processor is configured to reduce chroma of a region where the chroma is determined to be below a predetermined threshold([pg. 3, para 4-5]- image processing for combining the image signal stored in the memory 15 with different colors. Part 16. The signal processing unit 4 is provided with a control unit 17. The control unit 17 synchronizes the shooting timing by the image sensor 10, the rotation of the filter turret 12, and the timing of the image synthesis processing by the image processing unit 16. In order to observe a living body with the living body observation apparatus 1 according to the present embodiment configured as described above, first, the second filter group F2 of the filter turret 12 is arranged on the optical axis of the light from the xenon lamp 11. The illumination light of blue B2, green G2 and red R2 is sequentially irradiated, and the reflected light from the subject when the illumination light is irradiated is sequentially captured by the image sensor 10).
Regarding claim 14, KOKI teaches the processor is configured to detect a mucosa region corresponding to the biological mucosa based on the first image; and not perform of highlighting the structural component of the second image on a region determined as the mucosa region ([pg. 4, para 2]- it can be said that the region where the luminance is low in the image obtained by irradiating light in this wavelength band indicates the region where blood is present regardless of the presence of fat. That is, a tissue containing a lot of hemoglobin such as blood and blood vessels can be clearly displayed; [see also fig. 3A]).
Regarding claim 15, KOKI teaches wherein the processor is configured to: perform a process of detecting a mucosa region corresponding to the biological mucosa based on the first image; not perform the highlighting chroma of the region that is determined as the yellow region on a region determined as the mucosa region([pg. 4, para 2]- it can be said that the region where the luminance is low in the image obtained by irradiating light in this wavelength band indicates the region where blood is present regardless of the presence of fat. That is, a tissue containing a lot of hemoglobin such as blood and blood vessels can be clearly displayed; [see also fig. 3A]).
Regarding claim 18, KOKI teaches wherein the subject is a bladder wall ([pg. 5, para 2-3]- first, a space is provided in front of the bladder and the prostate, and the tissue in front of the bladder and the prostate is removed. Next, the bladder and prostate are separated). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of KOKI to the modified system of Minori, MORIMOTO and TAKEUCHI to observe living body by utilizing the difference in optical characteristics between the fat layer and the surrounding tissue, the fat layer region and the surrounding tissue in which relatively more nerves are inherent than the surrounding tissue It is possible to form an optical image that can be distinguished from the region [KOKI; pg. 4, para 11].



Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	YOSHINO; Koichiro, US 2011/0254937 A1, discloses Method an image processing device.
2.	Doguchi, Nobuyuki et. al., US 2004/0257438 A1, discloses an endoscope apparatus for obtaining an image by means of an image pickup element for picking up images of an object by integrating charges.
3.	Boppart et al., US 2018/0286044 A1, discloses methods for in-situ label-free imaging of molecules, and, more particularly, molecules associated with extracellular vesicles using concurrent multimodal nonlinear imaging.
4.	MORIMOTO et al., US 2015/0099932 A1, disclose a light source apparatus and endoscope system in which a fluorescent type of green semiconductor light source is used, and illumination light of an emission spectrum of a target for use in endoscopic imaging can be stably obtained.
5.	AOYAMA et al., US 2016/0089010 A1, disclose an endoscope system for extracting blood vessels of an object of interest from image signals obtained by imaging the object of interest, a processor device, and a method for operating an endoscope system.
6.	KUBO; Kei et al., US 2015/0257635 A1, disclose an observation apparatus including a light source that irradiates a subject with illumination light and special light in a wavelength band different from that of the illumination light.


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487